Citation Nr: 0922543	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-38 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for a right shoulder disability.  

2.  Entitlement to service connection for a left shoulder 
disorder claimed as secondary to a service-connected right 
shoulder disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to May 
1986.  

These matters come to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the VA RO in 
Huntington, West Virginia, which denied service connection 
for a left shoulder disorder, and confirmed and continued a 
10 percent evaluation for a right shoulder disability, 
effective from May 29, 1986.  During the course of his 
appeal, the Veteran requested a Central Office hearing before 
the Board for which he failed to report without providing 
good cause.  Thus, the hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704 (2008).  Supplemental statements of 
the case (SSOC), dated in November 2006 and February 2009, 
continued and confirmed the previous evaluations.

The issue of entitlement to a temporary total rating under 
38 C.F.R. § 4.30 for a period of convalescence following 
surgery for the service-connected right shoulder condition on 
July 11, 2007, is referred to the RO for consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  Residuals, recurrent dislocation, right shoulder, status 
post surgical repair, with chronic tendonitis were currently 
manifested by subjective reports of pain, swelling, weakness, 
instability, and recurrent dislocations prior to surgery on 
July 11, 2007.

3.  Subsequent to surgery on July 11, 2007, the service-
connected right shoulder disability has been manifested by 
pain and discomfort without tenderness, swelling, deformity, 
instability or significant limitation of motion.  

4.  A left shoulder disorder is not proximately due to or the 
result of the service-connected right shoulder disability and 
did not increase in severity due to such condition.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 20 percent 
for a right shoulder disorder from March 25, 2004 to July 11, 
2007 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.69, 4.71, 4.71a, Diagnostic Codes (DCs) 
5200 to 5203 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for a right shoulder disorder effective July 11, 2007 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.69, 4.71, 4.71a, Diagnostic Codes (DCs) 5200 to 
5203 (2008).    

3.  A left shoulder disorder is not proximately due to, a 
result of, or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008); Allen 
v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.
 
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  

In the present case, in letters dated in April 2004, March 
2006, May 2008, and February 2009, the RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  The March 2006 and 
February 2009 notice letters advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
Board notes that the May 2008 letter specifically addressed 
all aspects of the notice requirements of Vazquez-Flores, and 
provided the diagnostic code criteria for rating the 
shoulder, as well as examples of the type of types of medical 
and lay evidence that the are relevant to establishing 
entitlement to increased compensation.  Additionally, the 
April 2004 notice letter included the statutory requirements 
for establishing secondary service connection under 38 C.F.R. 
§ 3.310.  As noted above, the claim was last readjudicated, 
via an SSOC, in February 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's private and VA treatment records, and VA 
examination reports.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran, his former and current spouses, a 
friend, and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  For all of these reasons, 
the Board finds that any initial notice errors with regard to 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  
Further, any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


II.  General Legal Criteria  

A.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as a veteran's relevant medical 
history, her current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  


B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

Further, service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the holding in Allen; however, under the facts of 
this case the regulatory change does not impact the outcome 
of the appeal.  


III.  Specific Legal Criteria

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  A distinction is 
made between major (dominant) and minor musculoskeletal 
groups.  Handedness for the purpose of a dominant rating will 
be determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  Various VA 
examinations and treatment records reflect that the Veteran 
is ambidextrous.  Thus, the rating for the right shoulder is 
to be made on the basis of the right upper extremity being 
the major extremity.  

The current version of the General Rating Formula for 
Diseases and Injuries of the Shoulder and Arm, 38 C.F.R. § 
4.71a, for rating the major extremity, provides as follows:
Diagnostic Code 5200 provides: 
Scapulohumeral articulation, ankylosis of: 
Note: The scapula and humerus move as one piece.  
50%		Unfavorable, abduction limited to 25º from side; 
40%		Intermediate between favorable and unfavorable; 
30%		Favorable, abduction to 60º, can reach mouth and 
head.  
38 C.F.R. § 4.71a, DC 5200 (2008). 
Diagnostic Code 5201 provides: 
Arm, limitation of motion of:
40%		To 25º from side; 
30%		Midway between side and shoulder level; 
20%		At shoulder level.  
38 C.F.R. § 4.71a, DC 5201 (2008).
Diagnostic Code 5202 provides: 
Humerus, other impairment of: 
80%		Loss of head of (flail shoulder); 
60%		Nonunion of (false flail joint); 
50%		Fibrous union of;
Recurrent dislocation of at scapulohumeral joint.
30%		With frequent episodes and guarding of all arm 
movements;
20%	With infrequent episodes, and guarding of movement 
only at shoulder level; 
Malunion of:
30%	Marked deformity; 
20%	Moderate deformity.    
38 C.F.R. § 4.71a, DC 5202 (2008). 
Diagnostic Code 5203 provides: 
Clavicle or scapula, impairment of:
20%		Dislocation of; nonunion of with loose movement; 
10%	Nonunion of without loose movement; malunion of;  
Or rate on impairment of function of contiguous joint.   
38 C.F.R. § 4.71a, DC 5203 (2008).  
Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2008). 


IV.  Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


V.  Analysis 

A.  Increased rating for a right shoulder disorder

The Veteran asserts that he is entitled to a disability 
rating in excess of 10 percent for residuals, recurrent 
dislocation, right shoulder, status post surgical repair, 
with chronic tendonitis.  He essentially contends that he 
experiences weakness, tingling in his arm, pain, visible 
muscle spasm, capsular laxity, instability, and subluxation 
to his shoulder once every four to six weeks that is manually 
reduced, for which he has been treated with various pain 
medications, a shoulder brace, and physical therapy, and has 
undergone numerous reparative surgeries.  These assertions 
are supported by written statements of the Veteran, his 
former and current spouses, and a friend.  As noted above, 
that the Veteran is ambidextrous, hence his service-connected 
right upper extremity is considered the major extremity.  

By way of procedural background, in a July 1986 rating 
decision, issued in September 1986, the RO granted service 
connection for a right shoulder disorder, and assigned a 10 
percent evaluation, effective from May 29, 1986.  The current 
claim for an increased rating was filed on March 25, 2004.  

In the instant case, the Board finds that the criteria for an 
evaluation 20 percent is warranted from the date of claim, 
March 25, 2004 to the date of right shoulder surgery, July 
11, 2007.  Private and VA treatment records reveal reports of 
popping, subluxation once every four to six weeks, which he 
manually reduces, chronic shoulder pain, weakness, lack of 
endurance, swelling, pain with motion, and increased shoulder 
spasm.  The Veteran has diagnoses of and treatment for 
impingement, bursitis, diminished rotator cuff strength, low 
grade chondromalacia/arthritis, tendonitis, status post 
Putti-Platt repair, recurrent episodes of shoulder 
subluxation with minimal trauma, and diminished range of 
motion with external rotation. A September 2006 VA MRI study 
showed minimal flattening along the posterior superior aspect 
of the humeral head consistent with a mild Hill-Sachs 
deformity, no muscle atrophy or tendon retraction, minimal 
artifact was seen in the anterior soft tissues consistent 
with a history of prior surgery, no abnormal fluid was found 
in either the glenohumeral joint or subacromial/subdeltoid 
bursa, and mild degenerative changes of the AC joint were 
noted without significant inferior osteophyte formation.  

The Board notes a January 2007 VA orthopedic progress note 
included physical examination results of abduction and 
flexion to 170 degrees, and revealed MRI imaging findings 
that were negative for Bankart or Hill-Sachs lesions, intact 
rotator cuff, and normal biceps tendon.  Here, the Veteran 
was diagnosed with a history of bilateral shoulder 
instability, and reported subluxation.  The examiner 
recommended that a follow-up appointment be scheduled due to 
the Veteran's history of shoulder instability and capsular 
laxity.  A May 2007 VA orthopedic progress note indicated 
range of motion test results of 135 degrees forward flexion, 
65 degrees external rotation, and internal rotation to the 
hip.  The physician noted that the Veteran had tenderness to 
palpation over the greater tuberosity and over the 
acromioclavicular joint or his coracoids, 4+ supraspinatus 
strength, a positive O'Brien, rotator cuff strength of 5 out 
5, a positive apprehension test, and a positive Hawkins.  A 
June 2007 VA surgery history and physical examination report 
was negative for a labrum tear, and for Bankart or Hill-Sachs 
lesions.  Finally, a July 2007 private surgical report 
revealed that the Veteran underwent a right shoulder 
arthroscopic revision Bankart repair and capsulorrhaphy, 
along with an arthroscopic limited glenohumeral debridement, 
to address a right shoulder failed open stabilization 
procedure, right shoulder recurrent anterior inferior 
instability, and right shoulder glenohumeral chondrosis.  
Here, the surgeon noted a history of recurrent anterior 
inferior instability for which he originally underwent a 
Putti-Platt surgery, and found an ALPSA lesion, type 1 
superior labral fraying, an intact rotator cuff, and intact 
cartilage.  

In conjunction with the current appeal, the Veteran underwent 
VA joints examinations in June 2004 and March 2008.  In his 
June 2004 VA examination, the Veteran noted that he did not 
suffer further injury or dislocations of the right shoulder 
after discharge; however, he stopped heavy exertion and 
relied more upon his left shoulder due to chronic, daily, 
jabbing pain in the right shoulder and decreased strength.  
Physical examination findings included forward elevation and 
abduction from 0 to 180 degrees, internal rotation to 90 
degrees, external rotation to 80 degrees with pain starting 
at 60 degrees, normal strength, increased pain with 
manipulation, and feeling tired, achy and weak with 
prolonged, repetitive use of the right shoulder.  There was 
evidence of some crepitus with range of motion, and after 
repetition, pain increased; however, there was no further 
loss of motion with repetition, or evidence of 
incoordination.  Further, X-rays of the shoulder were 
negative.  Here, the examiner diagnosed the Veteran with 
residuals, recurrent dislocation of the right shoulder, 
status post surgical repair, with chronic tendonitis, pain 
and decrease in range of motion.  

During the March 2008 examination, the Veteran reported 
symptoms of continued pain and discomfort in his right 
shoulder.  He stated that he is currently employed as a 
police officer at a VA hospital.  The Veteran also endorsed 
taking Tylenol and mythocarbamol for his pain, and undergoes 
physical therapy.  The examiner noted that the Veteran 
underwent MRI studies in September and November 2006 that did 
not show any evidence of a rotator cuff, or of Bankart or 
Hill-Sachs lesion, and which indicated a well-visualized 
labrum.  Notably, plain imaging studies of the right shoulder 
revealed mild degenerative joint disease of the right 
shoulder.  Physical examination findings revealed a well-
healed scar on the right shoulder without localized 
tenderness, swelling, deformity or instability present.  
Range of motion testing revealed external and internal 
rotation was to 60 degrees, forward flexion was to 170 
degrees, and abduction was to 170 degrees, and there was 
discomfort with both forward flexion and abduction, from 150 
to 170 degrees.  Notably, the Veteran had limitation on 
lifting heavy weight and doing above shoulder activity; 
however, there was no loss of motion on triple repeated 
maneuver, no evidence of additional limitation of motion 
either due to pain, weakness, fatigue, lack of endurance 
after repetitive motion, incoordination, or flare up, and 
motor strength was 5 out of 5 on external and internal 
rotation.  Also, there was no evidence of adverse impact on 
activities of daily living, personal grooming, hygiene, 
transportation, or his current occupation.  The examiner 
noted that X-ray results of the right shoulder included four 
views that were compared to a prior study from July 2006, and 
showed no evidence of acute fracture, dislocation, or other 
osseous, soft tissue, or articular abnormality.  The Veteran 
was diagnosed with status post repair right shoulder for 
which the Veteran has undergone recent surgical repair to 
treat his right shoulder impingement syndrome.  Basically, 
functional impairment associated with the right shoulder 
condition improved as a result of the surgical procedure on 
July 11, 2007.

The Board has specifically considered the guidance of DeLuca, 
in order to determine whether a higher evaluation may be 
warranted.  While recognizing that the Veteran has subjective 
complaints of pain, weakness, fatigue, and instability in 
regard to his disability, as noted above, there is no 
evidence indicating a finding of additional functional loss 
beyond that which was objectively shown in the examinations 
due to pain, weakness, excess fatigability, or 
incoordination.  Such general assertions of pain with use do 
not demonstrate limitations of motion that more nearly 
approximate the criteria for a higher initial disability 
rating than 10 percent.  For these reasons, the Board holds 
that additional evaluation in consideration of DeLuca and 
applicable VA diagnostic code provisions is not warranted.  
See also 38 C.F.R. § 4.7.  

The Board has decided that "staged" ratings are appropriate 
as indicated.  See Hart v. Mansfield, Vet. App. No. 05-2424 
(November 19, 2007).  The benefit of the doubt is resolved in 
the Veteran's favor, again as set forth above. 

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that the Veteran's 
service-connected disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities.  In fact, during his March 2008 VA 
examination, the Veteran reported being currently employed as 
a police officer for a VA hospital.  Although the Veteran 
underwent surgery to his right shoulder in July 2007, the 
record does not reflect that the his right shoulder disorder 
necessitated frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of this 
disability.  In the absence of any other evidence, the Board 
finds that the requirements for an extraschedular evaluation 
for the Veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  


B.  Service connection for a left shoulder disability

The Veteran contends that his current left shoulder disorder 
is the result of his service-connected right shoulder 
disability.  Specifically, he alleges that due to overuse in 
compensating for his service-connected right shoulder 
disability, he has developed a left shoulder disorder.  As 
noted above, these assertions are supported by written 
statements of the Veteran, his former and current spouses, 
and a friend.  

At the outset, the Board acknowledges the contention of the 
Veteran's representative, contained in a June 2009 Informal 
Hearing Presentation, which notes that the Veteran's medical 
records addressing his left shoulder dislocations do not 
appear to be of record.  However, VA has obtained all medical 
records identified by the Veteran and his representative in 
response to multiple requests for information, and the 
Veteran and his representative have failed to identify 
additional health care providers who have treated the Veteran 
for his left shoulder disorder.  The Board notes that the 
Court has held that VA's duty to assist the Veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Hence, the Board will proceed with 
adjudicating the claim on the basis of the current record.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a left shoulder disorder 
claimed as secondary to a service-connected right shoulder 
disability.  As noted above, the Veteran was granted service 
connection for a right shoulder disability in a July 1986 
rating decision.  However, although VA and private treatment 
records, dated from January 2004 to July 2007, show diagnosis 
of and treatment for recurrent left shoulder dislocations, 
and pain and weakness for which the Veteran has undergone 
surgery and must wear a brace, there is no competent and 
persuasive evidence of a nexus between the Veteran's current 
left shoulder disorder and his right shoulder disability.  In 
fact, a June 2004 VA examiner diagnosed the Veteran with 
residual, recurrent dislocation of the left shoulder, status 
post surgical repair, with chronic tendinitis, pain and 
decrease in range of motion, and opined that it was not as 
least as less likely as not the left shoulder disorder is 
secondary to his history of dislocation of the right 
shoulder.  Moreover, the examiner noted that it is more 
likely that the Veteran's left shoulder disorder, like his 
right shoulder disorder, stems from inherent congenital 
weakness.  Hence, the Board finds that the Veteran's left 
shoulder disorder was not the result of any service-connected 
disability, nor was it aggravated by any service-connected 
disability.  

Additionally, although service treatment records, dated in 
December 1985 and March 1986, reflect notations of treatment 
for traumatic arthritis of the left shoulder, it is not 
contended or it is not shown by medical evidence that the 
left shoulder disorder warrants service connection on a 
direct basis.  As noted above, the June 2004 VA examiner 
concluded that the Veteran's left shoulder disorder likely 
stemmed from an inherent congenital weakness.  

In essence, there is no evidence in support of the Veteran's 
claim other than his own statements.  Lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §  3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran is 
competent to report that he experiences a left shoulder 
disorder, the evidence fails to support his assertion that 
the left shoulder disorder is the secondary result of his 
service-connected right shoulder disability.  As noted above, 
a VA examiner opined that there is no connection between the 
Veteran's current left shoulder disorder and his service-
connected right shoulder disability, and there is no evidence 
to support the claim.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for a left shoulder 
disorder, claimed as secondary to a service-connected right 
shoulder disability, and the benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  


ORDER

An increased disability rating of 20 percent for a right 
shoulder disability from March 25, 2004 to July 11, 2007 is 
granted, subject to the regulations governing the payment of 
monetary awards.

A disability rating greater than 10 percent for a right 
shoulder disability from July 11, 2007 is denied.  

Service connection for a left shoulder disorder, claimed as 
secondary to a service-connected right shoulder disability, 
is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


